DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-11, and 14-20 are currently pending. Claims 1, 11, and 19 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. ‘561 (US Pub No. 2015/0057561 – previously cited) in view of Dede et al. ‘518 (US Pub No. 2016/0029518).
Regarding claim 1, Tal et al. ‘561 teaches a physiological parameter sensing device (Title, Abstract), the sensing device comprising:
a mounting portion configured to engage with a subject ([0049]; “…contacting the skin area” is interpreted as “engaging with a subject”); and
a circuit board (Fig. 2 integrated circuit 38 and [0055]) including:
a processing unit (Fig. 2 integrated circuits 33, 34 and [0055]);

a heat isolation device (Fig. 2 shield 31 and [0055]) connected to the processing unit (Fig. 2 processor or integrated circuit 33) and configured to thermally isolate the sensing subcircuit (Fig. 2 temperature sensor 15 and [0023]-[0024]) from the processing unit ([0055]);
wherein the heat isolation device includes a heat dissipation device connected to the processing unit, with the heat dissipation device dissipating heat generated from the processing unit (Fig. 2 and [0055]; The heat dissipated shield 31 that includes ventilation openings 35 to dissipate heat from processor/integrated circuits 33.).
Tal et al. ‘561 teaches all of the elements of the current invention as mentioned above except for the plurality of trace prongs are embedded onto a surface of the circuit board; and wherein the heat dissipation device includes a plurality of trace prongs; and wherein a first portion of the plurality of trace prongs project in first parallel lines in a first direction, and a second portion of the plurality of trace prongs project in second parallel lines in a second direction, with the first direction being different from the second direction, and the first direction and the second direction being away from the processing unit.
Dede et al. ‘518 teaches that heat energy generated by a heat generating component 230 may be directed along thermal conductor traces 142, the thermal conductor traces 142 being interpreted as trace prongs. By directing the heat flux transverse to shielding path projections 180, the introduction of heat from the heat generating component 230 into a temperature sensitive component mount 132 may be minimized. Instead, the heat generated by the heat generating component 230 is directed along the thermal conductor traces 142 away from the shielding path projections 180 into a second enhanced thermal conduction regions 152, where the heat flux may be directed away from the temperature sensitive component mount 132 (Fig. 11 and [0028], [0058]). Fig. 11 shows that the thermal conductor 

    PNG
    media_image1.png
    568
    856
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of trace prongs of Tal et al. ‘561 to include a first portion projecting in first parallel lines in a first direction and a second portion projecting in second parallel lines in a second direction, with the first direction being different from the second direction, and the first direction and the second direction being away from the processing unit as Dede et al. ‘518 teaches this would aid in directing a heat flux away from a CPU (or temperature sensitive component mount).
Regarding claim 19.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. ‘561 in view of Dede et al. ‘518 (US Pub No. 2016/0029518) further in view of Stivoric et al. ‘839 (US Pub No. 2005/0245839 – previously cited).
Regarding claim 9, Tal et al. ‘561 in view of Dede et al. ‘518 teaches all of the elements of the current invention as mentioned above except for wherein the sensing subcircuit includes a thermistor pad.
Stivoric et al. ‘839 teaches that it is well-known in the art to generally implement temperature sensors as thermistors ([0175], claim 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing subcircuit of Tal et al. ‘561 in view of Dede et al. ‘518 to include a thermistor pad as Stivoric et al. ‘839 teaches that it is well-known in the art to implement temperature sensors as thermistors.
Regarding claim 20, Tal et al. ‘561 in view of Dede et al. ‘518, as applied to claim 19, teaches all of the elements of the current invention as mentioned above except for wherein the interrogation device is configured to communicate with the sensing device via a short range wireless communication.
Stivoric et al. ‘839 teaches data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short-range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art (Fig. 1 primary transmission 72 and [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interrogation device of Tal et al. ‘561 in view of Stivoric et al. ‘839 further in view of Dede et al. ‘518, as applied to claim 19, to be configured to communicate with the sensing device via a short range wireless communication as Stivoric et al. ‘829 teaches that it is well-known in the art to implement a short-range wireless transmission in a medical device. Furthermore, .
Claims 4-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. ‘561 in view of Dede et al. ‘518 further in view of Haslett et al. ‘655 (US Pub No. 2007/0206655 – previously cited).
Regarding claims 4 and 6, Tal et al. ‘561 in view of Dede et al. ‘518, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the heat isolation device includes a track extension device having a conductive track routed between the sensing subcircuit and the processing unit; and wherein the conductive track of the track extension device is routed in a loop to make a length of the conductive track longer than a distance between the processing unit and the sensing subcircuit.
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). Electrical leads 42 and electrical conductivity 22 loops from a higher layer, or printed circuit board 15, to a lower layer, or printed circuit board 12, so the length of the electrical lead 42 and electrical conductivity 22 is longer than a distance between the processor module 19 and temperature sensor array 18 (Figs. 3-6 and [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat isolation device of Tal et al. ‘561 in view of Dede et al. ‘518, as applied to claim 1, to include a track extension device as Haslett et al. ‘655 teaches this will allow an electrical connection of a temperature sensor to a processor ([0021]).
Regarding claim 5, Tal et al. ‘561 in view of Dede et al. ‘518 further in view of Haslett et al. ‘655, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the conductive track of the track extension device has a width ranging from 0.005 inches to 0.025 inches.
It would have been obvious to try setting the width of the track extension device to be within the range from 0.005 inches to 0.025 inches as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Furthermore, it would have been obvious, through routine experimentation, to determine the optimum width of the track extension device (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 7, 8, 17, and 18, Tal et al. ‘561 in view of Dede et al. ‘518 further in view of Haslett et al. ‘655, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the track extension device/pair of thermistor tracks includes a stretch-out portion, the stretch-out portion having a pair of track lines extending out from a main track; and wherein the pair of track lines are arranged to be parallel with each other.
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). The electrical connectivity 22 has a stretch-out portion with a pair of track lines extending out from a main track, as seen in the annotated Fig. 6, below. The pair of track lines are also parallel.

    PNG
    media_image2.png
    683
    469
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the track extension device of Tal et al. ‘561 in view of Dede et al. ‘518 further in view of Haslett et al. ‘655, as applied to claim 4, to include a stretch-out portion having a pair of parallel track lines extending out from a main track as Haslett et al. ‘655 teaches this is a configuration used to electrically connect a temperature sensor to a processor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. ‘561 in view of Dede et al. ‘518 further in view of Stivoric et al. ‘839, as applied to claim 9, further in view of Haslett et al. ‘655.
Regarding claim 10, Tal et al. ‘561 in view of Dede et al. ‘518 further in view of Stivoric et al. ‘839, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for wherein the heat isolation device includes a track extension device having a conductive track having a width smaller than a width of the thermistor pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat isolation device of Tal et al. ‘561 in view of Dede et al. ‘518 further in view of Stivoric et al. ‘839, as applied to claim 9, to include a track extension device as Haslett et al. ‘655 teaches this will allow an electrical connection of a temperature sensor to a processor ([0021]).
Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. ‘561 in view of Haslett et al. ’655 further in view of Dede et al. ‘518.
Regarding claim 11, Tal et al. ‘561 teaches a temperature sensing patch (Title, Abstract) comprising:
a mounting layer engageable with a subject ([0049]; “…contacting the skin area” is interpreted as “engageable with a subject”);; and
a circuit board (Fig. 2 integrated circuit 38 and [0055]) including:
a processing unit (Fig. 2 integrated circuits 33, 34 and [0055]);
a temperature sensor configured to measure heat flux associated with the subject (Fig. 2 temperature sensor 15 and [0055]); and
a heat isolation device (Fig. 2 shield 31 and [0055]) connected to the processing unit (Fig. 2 processor or integrated circuit 33) and configured to thermally isolate the sensing subcircuit (Fig. 2 temperature sensor 15 and [0023]-[0024]) from the processing unit ([0055]);
wherein the heat isolation device includes a heat dissipation device connected to the processing unit, with the heat dissipation device dissipating heat generated from the processing 
Tal et al. ‘561 teaches all of the elements of the current invention as mentioned above except for the temperature sensor being a pair of thermistor pads and a pair of thermistor tracks connecting the pair of thermistor pads to the processing unit.
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). The electrical connectivity 22 has a portion with a pair of track lines extending out from a main track, as seen in Fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat isolation device of Tal et al. ‘561 to include a pair of thermistor tracks as Haslett et al. ‘655 teaches this will allow an electrical connection of a temperature sensor to a processor ([0021]).
Tal et al. ‘561 in view of Haslett et al. ‘655 teaches all of the elements of the current invention as mentioned above except for the plurality of trace prongs are embedded onto a surface of the circuit board; and wherein the heat dissipation device includes a plurality of trace prongs; and wherein a first portion of the plurality of trace prongs project in first parallel lines in a first direction, and a second portion of the plurality of trace prongs project in second parallel lines in a second direction, with the first direction being different from the second direction, and the first direction and the second direction being away from the processing unit.
Dede et al. ‘518 teaches that heat energy generated by a heat generating component 230 may be directed along thermal conductor traces 142, the thermal conductor traces 142 being interpreted as trace prongs. By directing the heat flux transverse to shielding path projections 180, the introduction of heat from the heat generating component 230 into a temperature sensitive component mount 132 may be minimized. Instead, the heat generated by the heat generating component 230 is directed along the 

    PNG
    media_image1.png
    568
    856
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of trace prongs of Tal et al. ‘561 in view of Haslett et al. ‘655 to include a first portion projecting in first parallel lines in a first direction and a second portion projecting in second parallel lines in a second direction, with the first direction being different from the second direction, and the first direction and the second direction being away from the processing unit as Dede et al. ‘518 teaches this would aid in directing a heat flux away from a CPU (or temperature sensitive component mount).
Regarding claim 14, Tal et al. ‘561 in view of Haslett et al. ‘655 further in view of Dede et al. ‘518 teaches all of the elements of the current invention as mentioned above except for wherein at least a 
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). Electrical leads 42 and electrical conductivity 22 have a smaller width than the width of the temperature sensor array 18, as seen in Figs. 3, 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each one of the pair of thermistor tracks of Tal et al. ‘561 in view of Haslett et al. ‘655 further in view of Dede et al. ‘518 to include having a width smaller than a width of either one of the pair of thermistor pads as Haslett et al. ‘655 teaches this will allow an electrical connection of a temperature sensor to a processor ([0021]).
Regarding claim 15, Tal et al. ‘561 in view of Haslett et al. ‘655 further in view of Dede et al. ‘518 teaches all of the elements of the current invention as mentioned above except for wherein at least a portion of the pair of thermistor tracks has a width ranging from 0.005 inches to 0.025 inches.
It would have been obvious to try setting the width of the pair of thermistor tracks to be within the range from 0.005 inches to 0.025 inches as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Furthermore, it would have been obvious, through routine experimentation, to determine the optimum width of the pair of thermistor tracks (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 16, Tal et al. ‘561 in view of Haslett et al. ‘655 further in view of Dede et al. ‘518 teaches all of the elements of the current invention as mentioned above except wherein the pair of 
Haslett et al. ‘655 teaches electrical connectivity 22 and electrical leads 42 between temperature sensor array 18 and processor module 19 (Figs. 3-6 and [0021], [0023]). Electrical leads 42 and electrical conductivity 22 loops from a higher layer, or printed circuit board 15, to a lower layer, or printed circuit board 12, so the length of the electrical lead 42 and electrical conductivity 22 is longer than a distance between the processor module 19 and temperature sensor array 18 (Figs. 3-6 and [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pair of thermistor tracks of Tal et al. ‘561 in view of Haslett et al. ‘655 further in view of Dede et al. ‘518 to include being routed in a loop as Haslett et al. ‘655 teaches this will allow an electrical connection of a temperature sensor to a processor ([0021]).
Response to Arguments
Applicant argues that Nakagawa does not teach the recited plurality of trace prongs. Examiner has agreed to these arguments. However, upon further consideration, it was found that Dede et al. ‘518 teaches the plurality of trace prongs. As such, the independent claims are now rejected under 35 U.S.C. 103 over Tal et al. ‘561 in view of Dede et al. ‘518. Regarding the combination of references, Examiner notes that the change in combination of references was made in light of Applicant’s argument.
Regarding claim 17, the claim is dependent to claim 4. It is unclear if claim 17 should be dependent to claim 14 since claim 14 mentions the pair of thermistor tracks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. ‘664 (US Pub No. 2016/0109664), Motamedi et al. ‘885 (US Pub No. 2016/0014885), Hsiao et al. ‘729 (US Pub No. 2014/0238729), and Rijken et al. ‘183 (US Pub No. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





	/AURELIE H TU/               Examiner, Art Unit 3791

/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791